Citation Nr: 1711597	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-22 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a throat disability.

2. Entitlement to service connection for left and right hip disabilities.

3. Entitlement to service connection for a bilateral leg disability, to include a neurological disability of the right lower extremity.


REPRESENTATION

Appellant represented by:	Jeremy Ramsey, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.

These matters initially came before the Board from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In that decision, the RO denied service connection for several disabilities including a throat disability, a bilateral hip disability, a bilateral leg disability, and neuropathy of the right leg and foot. The RO in Chicago, Illinois currently has jurisdiction over the Veteran's claims.

In September 2013 the Veteran had a Board videoconference hearing, before a VLJ, which addressed the issues presently on appeal. In a February 2017 letter the Board informed the Veteran that the VLJ who conducted the September 2013 hearing was no longer employed by the Board. The Board informed the Veteran that he had the option of having another Board hearing. The Board explained that if he did not express a preference within 30 days the Board would proceed in deciding his appeal. The Veteran has not responded to the letter. The Board is proceeding on the appeal.

The Board remanded the matters on appeal to the RO for additional action in November 2013, August 2014, November 2014, and July 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

In September 2013 the Veteran, through his representative, filed a claim for service connection for traumatic brain injury (TBI) and for seizures. There are previous final denials of the Veteran's claims for service connection for seizures. Therefore the 2013 claim constitutes a request to reopen a previously denied claim. The RO has not adjudicated the request to reopen a claim for service connection for seizures nor the claim for service connection for TBI, so the Board does not have jurisdiction over them. In November 2013 the Board referred the TBI and seizure claims to the RO for appropriate action. When the case was returned to the Board in 2017 there was no indication that the RO had taken action on those claims. The Board again refers those claims to the RO for appropriate action.


FINDINGS OF FACT

1. Events during the Veteran's service, including a motor vehicle accident (MVA) in 1957, did not produce injury or disease of his throat during service.

2. The Veteran's difficulty swallowing and esophageal abnormalities many years after service are not related to the MVA or other events during service, nor to the effects or treatment of any service-connected disability.

3. No injury or disease of the Veteran's left or right hip began or worsened during his service nor earlier than many years after service.

4. Current arthritis of the Veteran's right hip and any current disability of his left hip are not attributable to a 1957 MVA or any other event in service, and were not caused or aggravated by any service-connected disability.

5. No injury or disease of the Veteran's left or right leg began or worsened during his service nor earlier than many years after service.

6. A current right leg disorder manifested by weakness, and current left leg disability, if any, are not attributable to head injury or other injury in the 1957 MVA or to any other event in service, and were not caused or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1. No current throat disability was incurred or aggravated in service nor proximately caused or aggravated by any service-connected disability. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2. No current disability of the left hip or right hip was incurred or aggravated in service, may be presumed to have been incurred in service, nor was proximately caused or aggravated by any service-connected disability. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3. No current disability of the left leg or right leg was incurred or aggravated in service, may be presumed to have been incurred in service, nor was proximately caused or aggravated by any service-connected disability. 38 U.S.C.A. §§ 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2007 through 2015. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the September 2013 Board hearing, which addressed the issues presently on appeal, the VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The Veteran's claims file contains some of his service personnel records and a few pages of his service treatment records. The service treatment records appear to be incomplete, to the extent that most of the records created during service are not present. The Veteran has indicated that he has been informed that some of his records may have been destroyed in a fire in a government records facility in the 1970s. 

Destruction of service records does not create a heightened benefit of the doubt, but does create a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision. Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996). Where service records are missing, VA also has a duty to search alternate sources of service records. Washington v. Nicholson, 19 Vet. App. 362 (2005).

VA has made efforts to obtain more of the Veteran's service treatment records. The efforts have included initial, repeat, and follow-up requests to multiple military medical and records facilities. VA asked the Veteran to supply any records in his possession. In a September 2014 letter VA informed him of VA's efforts to obtain more records, and of VA's conclusion that further attempts to obtain records would be unsuccessful.

The Veteran's claims file contains post-service medical records and reports of VA medical examinations. The VA examination reports and other assembled records provide sufficient information to address the issues on appeal. The Board's remand instructions have been essentially fulfilled. 

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Throat Disability

The Veteran essentially contends that he has a throat disability that is attributable to events during service, including injuries he sustained in a motor vehicle accident (MVA) in 1957. Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury 38 C.F.R. § 3.310. Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b). In the Veteran's case VA has established service connection for a mental disorder described as personality change due to closed head injury, for left humerus fracture, and for a forehead scar. Service connection claims that have been denied include claims regarding seizures and disability of the spine (neck and back).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1154(a)(West 2014); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, supra, 1 Vet. App. at 54.

The Veteran reports that during service he was in an MVA in 1957. The majority of his service treatment records are unavailable. One of the few available service treatment records shows treatment in a service hospital in November 1957. In November 1957 he reported that he was in an MVA in February 1957. He related that in the February 1957 MVA he was knocked unconscious for a few minutes. He also reported having been in an earlier MVA, several years before service, which resulted in laceration of his forehead but no loss of consciousness. In the November 1957 report it was noted that in May and June 1957 he was hospitalized for about three weeks due to episodes of nervousness, tremors, dizziness, and vertigo. In November 1957, a treating clinician reported, "General physical examination at the time of admission to the hospital was entirely within normal limits."

The claims file does not contain any records of medical treatment of the Veteran in the several years immediately following his separation from service. Records from private medical treatment in 1966 and 1967 do not reflect any reports of problems or symptoms involving the throat or neck.

In June and July 1976 the Veteran had VA treatment following a June 1976 MVA. He reported neck pain. Clinicians found cervical spine tenderness and strain. The treatment records do not reflect any complaints or findings involving his throat.

In March 1977 the Veteran submitted a claim for service connection for several disorders, including arthritis in the neck and back. He attributed his current disabilities to injuries in an MVA in early 1957. He did not claim any disorder involving the throat.

On VA medical examination in May 1977, the Veteran reported the MVA during service in 1957. He stated that in the MVA he sustained laceration of his forehead and fracture of his left humerus. He related that around the time of the 1957 MVA he also had coughing spells and trouble breathing. He stated that from 1957 forward he had experienced back trouble and episodes of dizziness and tremors. He also reported that after service, in 1976, he was in another MVA, which resulted in scalp lacerations.

In a June 1977 rating decision the RO granted service connection for left humerus fracture, forehead scar, and anxiety neurosis, and denied service connection for degenerative disc disease and osteoarthritis of the entire (upper, mid, and lower) spine.

The reports of VA examinations of the Veteran in April through June 1980 are silent as to any symptoms or problems involving his throat. In VA and private treatment in 1988 through 1990 the Veteran reported pain in his neck, upper extremities, and back. He did not report any issue involving his throat.

In VA treatment of the Veteran in June 1991, on examination of his throat his posterior pharynx was within normal limits and his gag reflex was good. In 1993 and 1994, he was treated for nausea and vomiting thought to be related to the medication Tegretol, which was prescribed to address seizures and mental disorders. Tegretol was discontinued. On follow-up, he reported no gastrointestinal problems.

In 1996 several people, members of the Veteran's family and other people who have known him for many years, wrote letters recalling that he was in an MVA in 1957.

In VA treatment in March 2003 the Veteran reported having problems swallowing. A swallow study and an esophagram showed a small hiatal hernia, mild dysmotility of the esophagus, and a few tertiary contractions.

In August 2007 the Veteran sought service connection for a throat problem.

In VA treatment in July 2008 the Veteran reported throat problems, with difficulty swallowing medications. In February 2009 endoscopy revealed mild distal esophageal erosion, a wide open Schatzki ring just above the gastroesophageal junction, and a small hiatal hernia. In March 2009 manometry studies showed contractions consistent with esophageal spasm.
 
In VA treatment of the Veteran in September 2009 it was noted that he had an esophageal problem. He denied active heartburn or dysphagia at the time of the visit.

In a June 2010 statement the Veteran contended that in the MVA in service in 1957 he sustained spinal compression that resulted in damage to his throat.

In the September 2013 Board hearing the Veteran indicated that current problems with his throat were due to his injuries in the 1957 MVA. 

In February 2015 a VA otolaryngology resident examined the Veteran. The Veteran reported that, beginning five to ten years earlier, he had difficulty swallowing food and pills; they got caught in his throat. The examiner reported having reviewed the claims file. He noted that in 2009 endoscopy and manometry showed esophageal spasm. In the 2015 examination he found no dysarthria and no abnormalities of palate elevation or tongue movement. He stated that the Veteran's throat appeared normal, with no evidence of any throat disability or condition. The examiner noted that VA treatment notes from December 2014 indicated that there was no dysphagia. He stated that he did not identify any current throat condition or diagnosis.

In October 2015 the VA physician who examined the Veteran in February 2015 again reviewed the claims file. The examiner provided the opinion that it is not likely that the Veteran's current throat or esophagus disorders began in service or are related to the 1957 MVA or other events in service. The examiner explained that an MVA resulting in unconsciousness would not be expected to cause esophageal erosions, esophageal spasm, or Schatzki ring.

There is mixed evidence as to whether the Veteran has a current throat disability. Treatment records from later than 2000 reflect the Veteran's reports of difficulty swallowing. Imaging and testing in 2003 and 2009 showed some esophageal problems. The Veteran's reports of the symptom of difficulty swallowing and the subsequent medical findings support the existence of stomach and esophagus problems producing symptoms in the throat. The finding of the February 2015 VA examiner, that examination showed no evidence of a current throat disorder, raises a question as to whether any abnormality found on imaging continued through 2015. However, the Veteran report in February 2015 of ongoing difficulty swallowing supports the ongoing existence of a problem. The evidence at least equivocally support the existence of a current throat disability.

The Veteran contends that current throat problems were caused by injury to the throat or neck in a 1957 MVA. The history noted in the November 1957 service treatment record and the post-service statements from the Veteran and persons who knew him during service constitute sufficient evidence that in February 1957 he was in an MVA and he sustained injuries. The Veteran's reports regarding symptoms that he can perceive are significant evidence. There is no indication, however, that he experienced or reported any throat symptoms during service. During service, when clinicians who treated him in November 1957 noted the history of February 1957 MVA, there is no indication that they were informed of throat or neck injury in the MVA or throat symptoms since then. A physical examination in November 1957 was entirely within normal limits. In the Veteran's statements regarding his current claim he has not asserted that directly or soon after the 1957 MVA he experienced difficulty swallowing or other symptoms of a throat injury or problem. Thus, neither the available medical and lay evidence during service nor the evidence received since then helps to indicate that any throat problems or symptoms were present during his service.

The Veteran has not indicated that his difficulty swallowing began during service or soon after service. There is no evidence of throat problems or complaints during the years directly following his separation. Thus there is neither lay assertion nor medical evidence of continuity between events in service and the post-service throat symptoms and findings. The 2015 VA medical examiner opined against the likelihood of a connection between the 1957 MVA and the post-service esophagus findings. The preponderance of the evidence thus is against any current throat problem having begun in service and continued after service.

The Veteran has asserted that the current throat disorder is related to spinal compression sustained in the 1957 MVA. In 1977 the RO denied service connection for spine disability. As spine disability is not service connected, any relationship between spine disability and any throat disability cannot form the basis of secondary service connection for the throat disability.

Treatment records reflect that nausea and vomiting in 1993 and 1994 were thought possibly to be related to a medication to treat seizures and mental disorders. The Veteran has a service-connected mental disorder. The digestive system symptoms resolved after discontinuation of the medication, however, and thus do not constitute a current digestive system disorder for which service connection can be established based on cause or aggravation by a treatment for a service-connected disorder.

In summary, the preponderance of the evidence is against the incurrence, aggravation, or presence of a throat disorder in service. The preponderance of the evidence is against a nexus between any throat disease or injury in service and any current throat disorder. The preponderance of the evidence also is against the effects or treatment of any service-connected disorder having caused or aggravated any current throat disorder. The Board therefore denies service connection for a throat disability.

Bilateral Hip Disability

The Veteran contends that the MVA in service in 1957, or back disability resulting from that MVA, led to disability of one or both hips. Service connection for a back disability has been denied in RO and Board decisions. Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The limited medical records available from the Veteran's service reflect that he was in an MVA in February 1957. Records of treatment several months later, in November 1957, do not reflect any complaint regarding either hip. At that time examination indicated that he was in normal physical condition.

As noted above, the Veteran's claims file does not contain any records of medical treatment in the years immediately following his service. Records from private medical treatment in 1966 and 1967 do not reflect any reports of problems or symptoms involving the hips.

In June 1976 the Veteran was in another MVA. Later that month he had VA treatment. He reported neck, right shoulder, and low back pain. Clinicians' findings included lumbar spine tenderness and strain. The VA treatment records did not reflect any complaints or findings involving either hip.

In a March 1977 claim the Veteran sought service connection for several disorders, including arthritis affecting his hips. He attributed the hip arthritis to the 1957 MVA. On VA examination in May 1977 the Veteran reported having pain in his hips. The examiner found that flexion of his hips was normal. In a June 1977 rating decision the RO addressed several claimed disabilities, including a humerus fracture and spine arthritis, but the rating decision did not address claimed hip disability.

On VA examinations of the Veteran in April through June 1980 he was noted to have arthritis and degenerative disc disease of the lumbar spine. X-rays of his pelvis showed no abnormality. A clinician noted subjective reports of pain in the lower extremities, but stated that examination was negative for objective evidence of any disorder of the lower extremities.

Records of VA and private treatment of the Veteran in 1988 through 1996 reflect his reports of pain in his neck, upper extremities, and back, but no reports of any issue involving his hips. On x-rays in July 1988 his hip joints appeared normal. In VA treatment of the Veteran in December 2002 imaging showed evidence of osteoporosis of the lumbar spine and left proximal femur.

In August 2007 the Veteran sought service connection for hip problems. At that time, and again in a July 2008 statement, he contended that his hip problems were secondary to his back problems.

In VA treatment of the Veteran in September 2009 it was noted that he had hip arthralgia, with pain and pain on rotation. The record did not specify which hip was affected or whether both were affected.

In a June 2010 statement the Veteran contended that in the 1957 MVA he sustained back injury that led to hip problems. In the September 2013 Board hearing he again asserted that current problems with his hips were due to injuries in the 1957 MVA. 

On VA examination in February 2015 the Veteran reported that the entire right side of his body had been weak since 1957. He stated that presently he had pain in his right hip and no pain in his left hip. He indicated that he used a cane due to hip pain and leg weakness. The examiner reported having reviewed the claims file. The examiner found that the Veteran's left hip had normal ranges of motion. His right hip had limitation of external rotation and internal rotation. The right hip had pain with external rotation, internal rotation, and adduction, and with weight bearing. The right hip had reduction in muscle strength. The examiner stated that the Veteran has osteoarthritis of the right hip. The examiner provided the opinion that it is less likely than not that the current right hip disability had onset during service or the year following service, or is related to the 1957 MVA or other events in service. In explanation the examiner noted that records did not reflect a hip problem earlier than 2000. 

On VA examination in December 2015 the Veteran reported that he had right hip pain periodically beginning in the 1960s, and more consistently beginning in the 1980s. The examiner reported having reviewed the claims file. The examiner opined that it is less likely than not that the Veteran's present mild degenerative joint disease of the right hip is related to, caused by, or aggravated by the MVA or other events during his time in service.

The Veteran has a current disability of the right hip, diagnosed as arthritis. It is less clear whether he has a current disability of his left hip. His left hip appeared normal on x-rays in 1988. In 2002 there was imaging evidence of osteoporosis of his left proximal femur. On examination in 2015 he reported having no pain in his left hip and examination showed normal functioning of that hip. 

The evidence from the time of the Veteran's service does not suggest that any problems in either of his hips were manifest or worsened during such service. While the MVA during his service resulted in injuries, in treatment a few months after the MVA no hip problems were found. The preponderance of the evidence is against any manifestation, incurrence, or aggravation of left or right hip problems during service.

There is no evidence that there was arthritis in either of his hips within a year after his separation from service. Thus there is no basis to presume service connection of arthritis in either hip.

In the 1950s and 1960s the Veteran reported physical symptoms affecting other areas but did not report pain, weakness, or other problems affecting either or both hips. In 1977 he  reported bilateral hip pain. In 1977 VA examiner did not find any hip dysfunction. In 1988 the Veteran's hip joints appeared normal on x-ray. In 2015 the Veteran reported a history of weakness of his entire right side since 1957 and right hip pain from the 1960s forward.

The Veteran is competent, being a layman without any medical expertise, to report symptoms and to recall a history of symptoms. Contemporaneous statements and records are likely to be more reliable than recollections of symptoms from many years earlier. As to the condition of the Veteran's hips in the 1950s and 1960s, the normal medical examination in November 1957 and the absence of hip complaints in records from the 1950s and 1960s are more persuasive than the Veteran's later accounts. Thus, the greater persuasive weight of the evidence is against continuity between events in service and post-service hip problems. In addition, VA clinicians who reviewed the Veteran's file and examined him in 2015 provided persuasive opinions against the likelihood of a connection between events in service and current hip disability. The Board finds that the preponderance of the evidence is against a nexus between the MVA injuries or other injury, disease, or events in service and current disabilities of either or both hips.

The Veteran contends that he has hip problems as a result of back problems. He has sought service connection for back disability, but the RO and the Board denied service connection. As the back disability is not service connected, any relationship between the back disability and any hip disability cannot form the basis of secondary service connection for the hip disability.

As the Veteran's right hip arthritis and any left hip disability were not incurred or aggravated in service, did not become manifest during the year following service, and were not proximately caused by or aggravated by any service-connected disability, the Board denies service connection for disabilities of the left and right hips.

Bilateral Leg Disability

The Veteran contends that the 1957 MVA led directly to leg problems, that the MVA led to back problems and to leg problems secondary to the back problems, or that head injury in the MVA led to problems, including neurological problems, affecting his legs.

As noted above, the limited medical records available from the Veteran's service reflect an MVA in February 1957. In treatment in November 1957 no leg problems or symptoms were noted, and physical examination was normal. There is no evidence from the time of service, then, of problems or symptoms involving either or both legs.

Organic diseases of the nervous system are among the chronic diseases listed under 38 C.F.R. § 3.309 for which service connection may be presumed if manifested to a compensable degree within a year after separation from service. The Veteran's claims file does not contain any records of medical treatment in the years immediately following his service. Thus there is no basis to presume service connection for any neurological disease effecting either or both legs.

Records from private medical treatment in 1966 and 1967 do not reflect any reports of problems or symptoms involving the legs. In VA treatment of the Veteran following a June 1976 MVA, he reported low back pain and clinicians found lumbar spine tenderness and strain. The treatment record do not reflect any complaints or findings involving his lower extremities.

In his March 1977 claim the Veteran sought service connection for disorders of his back, upper extremities, and hips. He did not claim any disabilities involving his lower extremities. On VA examination in May 1977 flexion of his knees was normal. A June 1977 rating decision addressed several claimed disabilities, including a humerus fracture and spine arthritis, but was silent as to his legs.

On VA examinations of the Veteran in April through June 1980 he reported pain in several areas including his low back and his legs. Clinicians found evidence of lumbar spine arthritis and disc disease. X-rays of his pelvis showed no abnormality. Examination was negative for objective evidence of any disorder affecting either or both legs.

In VA and private treatment in 1988 through 1990 the Veteran reported pain in his neck, upper extremities, and back. He did not report any issue involving his legs.

In VA treatment of the Veteran in June 1991, clinicians found evidence of muscle weakness in his right side compared to the left. During a VA inpatient mental health evaluation of the Veteran in November 1993, clinicians noted that he had radiculopathy with right-sided weakness. He related having walked with a cane since the 1960s. Neurological examination showed decreased strength and sensation in the right lower extremity.

In VA treatment in January 1994 it was noted that the Veteran used two canes when walking. In a private vocational evaluation in August 1994 he used bilateral canes and a wheelchair to ambulate. In VA treatment in July 1995 right-sided weakness was noted. In January 1996 he used a cane for walking. 

In the March 1996 Board hearing the Veteran's wife expressed the belief that head trauma from the Veteran's MVA in service caused his current right-sided weakness. In April and May 1996 letters, family members and community members who had known the Veteran for many years wrote that after the 1957 MVA he had seizures or neurological problems.

On VA examination in April 1998, the examiner observed that the Veteran walked as if suffering from right hemiparesis, but that results of testing of his right lower extremity were normal. The examiner's assessment was functional right hemiparesis. In VA treatment of the Veteran in August 1998 a clinician noted weakness, limping, and dragging of the right leg.

In VA treatment of the Veteran in December 2002 imaging showed evidence of osteoporosis of the lumbar spine and left proximal femur. In March 2003 a list of his problems included L5 radiculopathy with weakness of the right leg.

In August 2007 the Veteran sought service connection for leg problems, neuropathy in his legs and foot, and foot drop. At that time, and again in a July 2008 statement, he contended that those problems were secondary to his back problems.

In February 2008 the Veteran had private emergency room treatment for right-sided weakness and extreme vertigo. After treatment a clinician found that an increase in right-sided weakness had resolved, and that he had chronic weakness due to previous head trauma. In VA treatment of the Veteran in September 2009 it was noted that he had peripheral nerve disease and lumbosacral neuritis of radiculitis.

In a June 2010 statement the Veteran contended that in the 1957 MVA he sustained back injury that led to problems with his legs and foot. In the September 2013 Board hearing the Veteran indicated that current problems with his legs, including neuropathy affecting his right leg and foot, were due to injuries in the 1957 MVA.

The Veteran had a VA examination of his back in May 2014. The examiner found that he had degenerative arthritis and intervertebral disc syndrome of the thoracolumbar spine.

On VA examination in February 2015 the Veteran reported that his right leg occasionally gave out and stopped working for several seconds. He stated that the entire right side of his body had been weak since 1957. He indicated that he used a cane due to hip pain and leg weakness. The examiner reported having reviewed the claims file. On examination both knees had normal ranges of motion with no evidence of pain on motion or weightbearing. The right knee had reduction in muscle strength. The examiner concluded that the Veteran did not have any neurological or other disability of either lower extremity. The examiner attributed reduction in muscle strength in the Veteran's right knee and foot to lumbar radiculopathy.

On VA examination in December 2015 the Veteran asserted that he had episodic pain in his right lower extremity due to neurological problems related to back and brain injuries in the 1957 MVA. He denied any similar pain in his left lower extremity. He related having used a cane for balance since 1978. The examiner reported having reviewed the claims file. She made specific reference to several medical records. She noted that in 1994 a CT scan showed no permanent brain injury. She concluded that the Veteran's current right leg pains did not rise to the level of a radiculopathy, and were not representative of a central nervous system disease process.

The Veteran's statements and the treatment and examination records do not help to show any current disorder affecting the Veteran's left leg. Some evidence supports the existence of a current right leg disorder, manifested by weakness; although variations in the accounts and findings leaves questions as to the nature of any current disorder.

In the 1957 MVA the Veteran sustained head and arm injury. Leg injuries or symptoms were not reported or found then. The lay and medical evidence recorded during service and over nearly twenty years after service does not reflect any leg problems or complaints. The earliest recorded complaint of leg problems was in 1980. Clinicians have not supported a nexus between any post-service leg problem and events in service. The preponderance of the evidence thus is against incurrence or aggravation of any disability of either or both legs during service.

The Veteran contends that his head injury in the 1957 MVA led to a current leg disability. This opinion is of limited value given that the Veteran does not have the requisite medical expertise to provide opinions as to a diagnosis or etiology. In 2008 a private clinician related the Veteran's chronic right-sided weakness to previous head trauma. Although the examiner has the competence to render a medical opinion, the relevance and weight of the statement is limited, in this instance, because the clinician did not specify that the previous head trauma was the injury in service in 1957, and the clinician did not relate having had access to any other history in addition to the Veteran's 2008 emergency room account. The opinion of the December 2015 VA examiner, who found that the Veteran's right leg symptoms were not representative of a central nervous system disease process, has heightened persuasive weight because she reviewed the claims file and explained her opinions based on specific evidence. The greater persuasive weight of the evidence is against a relationship between the Veteran's head injury in the 1957 MVA and the current neurological and other problems affecting his right leg.

Service connection has been denied for disability in the Veteran's back, so back disability cannot form a basis for secondary service connection for leg disability.

As no disability of either or both of the Veteran's legs was incurred or aggravated as a result of the MVA or other events in service, as arthritis did not become manifest in either or both of his legs during the year following service, as disability in either or both legs is not attributable to head injury in the MVA in service in 1957, and as no disability of either or both of his legs was proximately caused by or aggravated by any service-connected disability, the Board denies service connection for disabilities of his left and right legs.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a throat disability is denied.

Entitlement to service connection for left and right hip disabilities is denied.

Entitlement to service connection for left and right leg disabilities is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


